EXHIBIT 10.67
(HOMESTORE LOGO) [v51675v5167502.gif]
February 18, 2004
James S. Caulfield
1901 Kipling Drive
Flower Mound, TX 75022
Dear Jim,
On behalf of Homestore, Inc., it is with great pleasure that I extend to you our
offer of employment. The specifics of this offer are as follows:

     
JOB TITLE:
  Vice President, Senior Corporate Counsel
 
   
START DATE:
  February 23, 2004
 
   
SUPERVISOR:
  Michael Douglas, Executive Vice President & General Counsel
 
   
ANNUAL SALARY:
  $200,000
 
   
SIGNING BONUS:
  $50,000, subject to repayment agreement guidelines
 
   
BONUS TARGET:
  Up to 40% of base salary
 
   
STOCK OPTIONS:
  100,000
 
   
RELOCATION:
  Senior Relocation Package (Level 3) as outlined in attachment
 
   
VACATION:
  Three Weeks (15 days) per anniversary year
 
   
LOCATION:
  Westlake Village, CA
 
   
EMPLOYMENT STATUS:
  Exempt, Regular-Full Time Employee

If you accept this offer of employment, you will be scheduled for a new employee
orientation session during your first month of employment to introduce you to
Homestore, Inc.’s employee benefits and policies.
As a regular, full-time employee, you will be eligible for medical insurance and
other fringe benefits. The effective day of your medical benefits will be the
first of the month following date of employment. Further details will be
discussed with and provided to you on your first day of employment.

 



--------------------------------------------------------------------------------



 



James S. Caulfield
February 18, 2004
Page 2
You will be eligible to earn an annual target bonus in the amount of up to forty
percent (40%) of your base salary based on the achievement of certain business
and financial objectives that you and your supervisor mutually determine on good
faith, in accordance with the company’s annual bonus plan.
Upon commencement of your employment and subject to Board of Directors approval,
you will be granted 100,000 stock options in Homestore, Inc. The Board, at their
next scheduled meeting following your date of hire, will set the option price at
the fair market value. Your options will vest over four years at a rate of 25%
of the shares on the first anniversary of your start date and monthly thereafter
for the remaining 36 months. Options expire 10 years after the grant date or 90
days after termination, whichever comes earlier.
If your employment is terminated by the Company for any reason other than for
“Cause” (as specified in the attached definition), the Company will offer you
(the “Executive”) the following exchange for a full release of claims: three
(3) months severance compensation (at your base salary) in addition to the
severance benefits provided by the Company’s severance policy now in effect.
Severance benefits will be paid in regular biweekly installments in coordination
with the company’s normal biweekly payroll processing schedule.
Of course, this letter is not intended to be a contract and unless, expressly
agreed otherwise in writing signed by the Chief Executive Officer and you, your
employment remains “at will.” This means that you have the right to resign at
any time with or without notice. Likewise, Homestore, Inc. retains the right to
terminate your employment at any time with or without notice, with or without
cause.
In addition to the temporary housing expenses provided in the Homestore Senior
Relocation Package (Level 3), we will provide additional temporary relocation
allowance of $3,000 per month for two months following the exhaustion of such
temporary housing expenses.
On your first day of work, new hire documents will be completed to assure that
there is no delay in the processing of your paycheck. In accordance with federal
law, you will be required to provide documentation to Human Resources within 72
hours of your commencement of employment verifying your employment eligibility.
Additionally, you will be required to sign Homestore, Inc.’s Confidentiality
Agreement and Code of Conduct policy.
This letter is not intended to be a contract and, unless expressly agreed
otherwise in writing signed by the chief Executive Officer and you, your
employment is at-will. this means you have the right to resign at any time with
or without cause, with or without notice. Likewise, Homestore, Inc. retains the
right to terminate you employment at any time with or without notice, with or
without cuase.
This offer is contingent up on satisfactory references and degree verification
as determined by Homestore’s Human Resources Department.

 



--------------------------------------------------------------------------------



 



James S. Caulfield
February 18, 2004
Page 3
We are very pleased to extend this offer to you. I join the rest of the
Homestore, Inc. team in looking forward to working with you, and know that our
success will be even greater with you aboard.
Please indicate your acceptance of this offer by faxing the signed offer letter
to (805) 557-3805. This offer is valid for 5 days from the date on the offer
letter.
Sincerely,
/s/ Michael R. Douglas
Michael Douglas
Executive Vice President & General Counsel
cc: Megan Best, Vice President, Human Resources
I have read and understand the terms of this offer and consent to all of the
terms and provisions contained herein.

                 
Name:
     /s/ James S. Caulfield
 
  Date:     Feb. 19, 2004
 
    

 